Citation Nr: 1637940	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a head injury, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection for bilateral hearing loss is warranted.   

4.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.  

5.  Entitlement to aid and attendance allowance for the Veteran's spouse.  

6.  Entitlement to service connection for vision loss.  

7.  Entitlement to service connection for a sinus condition.  

8.  Entitlement to service connection for a sleep disorder. 

9.  Entitlement to service connection for residuals of an excision of the lipoma in the left upper inner scapular region.  

10.  Entitlement to service connection for scar tissue. 

11.  Entitlement to service connection for a dental condition.  

12.  Entitlement to additional compensation based on birth defects of the Veteran's daughter due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  His military decorations and awards include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, March 2009, September 2011, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida (as for the September 2011 rating decision).  

In June 2016, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

Following the June 2016 hearing, new evidence was added to the record by the Veteran's representative, specifically, an October 2011 Disability Benefit Questionnaire (DBQ) examination report containing evaluations and diagnoses pertinent to the Veteran's heart condition.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  

The issues of entitlement to service connection for a heart disorder, bilateral hearing loss, vision loss, a sinus condition, a sleep disorder, residuals of an excision of the lipoma in the left upper inner scapular region, scar tissue, and dental condition, and entitlement to an aid and attendance allowance for the Veteran's spouse and to additional compensation based on birth defects of the Veteran's daughter due to exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  




FINDINGS OF FACT

1.  At the Veteran's June 2016 Board video-conference hearing,  prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent for PTSD. 

2.  For the entire period on appeal, the Veteran subjectively described his service-connected residuals of a head injury as consisting of headaches, dizziness, and sensitivity to light and sound, and the objective evidence supports the finding  that the highest level of evaluation for any facet is rated as "1."

3.  For the entire period on appeal, the Veteran has consistently described daily headaches interfering with daily activities, but without producing severe economic inadaptability.  

4.  In a final decision issued in September 2006, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss. 
 
5.  Evidence received since the September 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for head injury residuals, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.27, 4.31, 4.124a, 8100  (2015).

3.  The September 2006 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
4.  New and material evidence has been received to reopen the service connection claim for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's June 2016 Board video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent for PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.  

II.  VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

III.  Increased Rating Claim 

Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran filed the instant increased rating claim for residuals of a head injury in November 2008.  

Historically, the Veteran's head injury residuals have been service connected since January 1972.  The head injury residuals are currently evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045, as residuals of traumatic brain injury (TBI).  

Diagnostic Code 8045 provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should be considered.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines, with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical  exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

The Veteran contends that the severity of  his head injury residuals warrant a rating in excess of 10 percent.  In his November 2008 claim, the Veteran wrote that he suffered from headaches and memory loss.  In his April 2009 notice of disagreement, the Veteran stated that the residuals of a head injury caused "inability to receive and act out work assignments."  During his June 2016 hearing, the Veteran testified that he experienced vertigo followed by nausea.  

A November 2008 VA treatment note reflects the Veteran's complaint of headaches "for 6 wks" in the left temple, noting the Veteran's report that it was "progressively getting better" relieved by taking Ibuprofen.  

A December 2008 VA neurology consult note reflects the Veteran's complaint of headaches, noting a March 1971 head injury during service.  The VA neurologist noted that the headaches were reported to be a midline frontal pain which may radiate to the temporal regions bilaterally.  Nausea was also reported as well as worsening of headache symptoms with loud noises or light.  The Veteran reported missing work or leaving work early due to headaches and that his headaches began following his injury in Vietnam.   The December 2008 VA neurology note also documents that the Veteran suffered from "headaches near daily" and that when headaches were not present, the Veteran "is waiting for the headache to start" on daily basis.  On physical examination, the Veteran was found to have no nystagmus in any direction of gaze or ptosis.  Muscles of mastication were intact and symmetric.  Hearing was intact to conversational volume and there was symmetric palatal elevation.  There was no dysphonia or hoarseness.  Motor was rated at 5/5 as to bilateral upper and lower extremities.  Bulk and tone were found to be normal.  There was no tremor, bradykinesia, or chorea.  Pronator drift was absent.  Coordination was found to be normal and there was no voice, limb, or truncal ataxia.  Romberg testing was negative.  Gait was found to be normal native and stress gait, although the Veteran's difficulty with tandem gait was noted.  Impressions provided were mild traumatic brain injury, chronic post traumatic headaches, and dizziness.  The VA neurologist commented that the headaches clearly started immediately following his injury during service, although noting that other symptoms were "not as clear in the onset."  The VA neurologist noted that the Veteran's headaches have "mixed tension and migraine features."  

In a statement from the Veteran received by VA in February 2009, the Veteran described the March 1971 injury during service and reported that such resulted in the Veteran's chronic headaches, ringing in the ears, sleeping difficulty, nightmares, hearing problems, and problems at work. 

A February 2009 Veteran's Self-Assessment for TBI notes the Veteran's report of daily headaches lasting one to two hours every other hour.  The Veteran further reported that these headaches resembled a "tension-type."  Vertigo was reported on weekly basis.  The Veteran reported that he did not experience weakness (paralysis) but that he experienced sleep disturbance, fatigue, malaise, difficulty in mobility, difficulty with balance, and memory impairment.  The Veteran further reported that he did not experience difficulty with speech or swallowing or bowel problems.  The Veteran reported bladder problems, specifically, urgency.   The Veteran indicated that he experienced mood swings, anxiety, and dysfunction, as well as numbness and vision problems.   He stated that his vision was blurred with mild hallucinations.  Hearing loss and ringing in the ears were reported.  The Veteran also reported that he did not experience a decreased sense of taste or smell or seizures, but that he experienced hypersensitivity to light.  

A February 2009 VA neurology examination describes a March 1971 injury during service during which the Veteran "hit a bamboo booby trap which propelled him off the track" and was struck on the left side of the head with a bamboo stick resulting in some bleeding and unconsciousness for 12 minutes.  The February 2009 VA examiner noted minor physical injuries sustained and that the severity was moderate.  The examiner then noted that the condition has since then stabilized.  As for the Veteran's headaches, the examiner rated it as "6" located in bilateral frontotemporal region with duration of 2 hours on daily basis.  Associated symptoms were noted to be photosensitivity, nausea, and dizziness.  The examiner noted hypersensitivity to light/sound, dizziness/vertigo, sleep disturbance, fatigue, malaise, and abnormal memory.  Mobility was found to be normal and no sensory, visual, confusion, or speech/swallowing problems were found.   The examiner then noted that the Veteran had poor concentration and mild difficulty understanding directions.  There were delayed reaction times, bowel/bladder/sexual dysfunction, as well as mood swings/anxiety/depression.  Hearing problems and abnormal taste/smell were noted.  

The February 2009 examiner noted that motor and sensory functions were normal including cerebellar examination and that there was no evidence of dysdiadochokinesia.  On examination, the Veteran was found to have normal CN II-XII except for finger rub testing of CN VIIII which showed abnormal acuity, but such was noted to be symmetric.  There was normal prosody of speech with appropriate reactions to different types of conversation.  The examiner noted that the Veteran walked slightly to the left in a veering fashion, and DTR's were noted to be +2/4 in all upper and lower extremities.  The examiner then noted that he could not state without resorting to speculation that any of his TBI residuals, to included tinnitus, headaches, postural instability, or hearing loss, were increasing in severity.  The examiner stated that any increase in symptoms or functions was based on non-neurological etiologies.  

A March 2009 VA addendum report reflects the February 2009 VA examiner's report of the Veteran's complaints as to mild memory loss, attention, and concentration.  The examiner noted that there was no objective evidence to support these complaints on testing.  Judgment was found to be normal.  Social interaction was noted to be occasionally inappropriate.  As for orientation, the Veteran was found to be always oriented to person, time, place, and situation.  Motor activity was found to be normal, as well as visual spatial orientation.  As for subjective symptoms, the examiner found three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  As for neurobehavioral effects, the examiner noted that there was one or more neurobehavioral effects that do not significantly interfere with workplace interaction, while noting that the Veteran appeared to have anger management issues when interacting with others outside of his work. 

A March 2009 VA psychiatric examination reflects the VA psychiatrist's observation that the Veteran's "MMPI-2 testing appears exaggerated" and that "as a result, it is difficult to determine the validity of the resulting profile."  

A November 2009 Symptoms Report contained in the Social Security Administration clinical records reflects the Veteran's report of headache pain located in the temple area and back of his head, resulting in weakness, dizziness, shortness of breath, nausea, and hearing loss.  The Veteran described difficulty at work, to include conflicts with his co-workers and his supervisors.  He also noted that his headaches were relieved by taking medication.     

A December 2011 DBQ report reflects the examiner's finding that the Veteran does not have or has ever had a TBI or any residuals of TBI.  The examiner indicated that other diagnosed residuals attributable to TBI were tinnitus and hearing loss, noting that hearing loss and tinnitus were "result of the ICD explosion suffered in Vietnam in 1971."  The examiner then described the Veteran's history of the March 1971 armored personnel carrier incident when the vehicle hit a mine, thereby injuring the Veteran in the back side of his head on the left side and punctured eardrums.  The examiner noted the Veteran's report that his headaches continued through the rest of the tour during service and that he continuously requested aspirin.  As for memory, attention, and executive functions, the examiner found a complaint of mild memory loss, attention concentration, or executive functions, but without objective evidence on testing.  As for judgment, the examiner found mildly impaired judgment.  Social interaction was found to be routinely appropriate.  As for orientation, the examiner found that the Veteran was always oriented to person, time, place and situation.  Motor activity with intact motor and sensory system was found to be normal.  Visual spatial orientation was found to be mildly impaired.  With regard to subjective symptoms, the examiner found that they do not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  The examiner commented that the Veteran's subjective symptoms were headaches and dizziness, noting that the Veteran complained of continual headaches that are about "7-8/10 constantly."  Also noted was a normal MRI finding as to the head in 2006.  The examiner also noted the Veteran's report of a feeling of dizziness from time to time, noting that the Veteran has not passed out nor had frank vertiginous feelings, although the Veteran reported feeling "somewhat unsteady on ladders."  As for neurobehavioral effects, the examiner found one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, but noting that the Veteran had been involved in frequent verbal and physical confrontations with suicidal feelings without plans and depressive symptoms.  The examiner also noted that the Veteran was "reluctant to give a history of symptoms of PTSD with his interviewer" as the Veteran expressed that his PTSD symptoms "did not have anything to do with his possible TBI."  The examiner then found that as for communication, the Veteran was able to communicate by spoken and written language. Consciousness was found to be normal.   

Following a physical examination, the December 2011 DBQ examiner found that the Veteran's motor strength was 5/5 throughout including deltoids, biceps, triceps, wrist flexion and extension, grip, intrinsic muscles of the fingers, and abduction of the thumb, lower extremity hip flexion and extension, knee flexion and extension, foot dorsiflexion and plantarflexion, and toe dorsiflexion and plantarflexion.   As for muscle, normal muscle tone and bulk without spasticity were noted.  As for sensory function, the sensation was noted to be intact to light touch, temperature, pinprick, and vibration sense in all four extremities despite the Veteran's report of some decrease in temperature sense of his toes.  As for gait, the examiner noted that there was no antalgia and no spasticity or cerebellar signs.  Finger-nose-finger and heel to shin were intact.  The examiner noted that the Veteran tended to fall backwards and that he could not heel to toe walk on Romberg testing.  As for cranial nerves, the examiner found that the Veteran identified 10/12 odors, extraocular muscles were intact, visual fields were full to confrontation, a normal funduscopic examination, intact hearing to finger rustling, symmetric face, intact facial sensation to light touch, pin prick, temperature, and vibration sense.  The tongue was midline and the palate elevated symmetrically.  No skin breakdown was observed at this time.  The examiner noted that neuropsychological testing was performed in March 2009, noting that there was "exaggeration of symptoms on his MMPI" and that the "results were most consistent with PTSD and depression without cognitive difficulties." Further, the examiner noted that there was "inconsistent cooperation with Mini-Mental status testing today, noting that the Veteran's estimated score was 29/30 as to calculations.  

The December 2011 DBQ examiner then noted the Veteran's report of three major sequela from his March 1971 injury, which were chronic headaches, memory problems, and balance problems.  As for headaches, the examiner found that the Veteran had tension headaches from the Veteran's description of history primarily exacerbated by stress.   The examiner then opined that it was "less likely than not that his current headache patterns are result of a head injury in 1971."  As rationale, the examiner remarked that the nature of the Veteran's headaches did not have a pattern of postconcussive headaches which were stable or slowly declined over time and did not increase in frequency and severity 35 years after the event.  As for memory and balance problems, the examiner opined that it was less likely than not that the Veteran's balance and memory problems were results of the March 1971 head injury.  As rationale, the examiner noted that while the Veteran had some deficits in Romberg testing, the Veteran's reported problems started to decline over the last 5 years, and consequently could not be attributed to the head injury in 1971.  The examiner further reasoned that the pattern of cognitive deficits or balance problems resulting from a head injury show a stable deficit or slowly improving pattern over time, rather than a decline many years after the injury.  The examiner concluded that it was more likely than not that the Veteran's cognitive decline and headaches were more attributable to his PTSD and depressive symptoms.   Furthermore, the examiner opined that the Veteran's head injury residuals had no functional impact on his ability work, noting the Veteran's report that while he had to miss work due to his headaches, "he was always aware of how much sick or leave time he had, and would never run over it."  

In VA treatment notes through October 2015, headaches and "dizziness with giddiness" are consistently documented as active problems.  In VA treatment notes dated in November 2013, June 2014, August 2014, March 2015, and September 2015, the treating physicians found no signs of vertigo or lightheadedness, or blurred or double vision.  

In this regard, while the RO has rated the service-connected head injury residuals as TBI residuals under Diagnostic Code 8045, the December 2011 DBQ examiner specifically found that the Veteran does not have or has ever had a TBI.  The examiner reasoned that the nature of the Veteran's headaches, manifested by increase in frequency and severity 35 years after the original head injury, lack a pattern of postconcussive headaches that are "stable or slowly decline over time."  Accordingly, pursuant to the examiner's opinion that the Veteran's head injury residuals are not a TBI, but headaches, the Board will treat them as such and adjudicate the head injury residuals under the relevant diagnostic code for headaches (i.e. Diagnostic Code 8100).  However, the Board will also consider Diagnostic Codes 8045 in evaluating the claim, such that no prejudice results to the Veteran. 

The Board concludes that a rating in excess of 10 percent for the Veteran's head injury residuals is not warranted under Diagnostic Code 8045 at any point pertinent to this appeal.  Specifically, the Veteran subjectively described his head injury residual conditions as consisting of headaches, dizziness, nausea, and sensitivity to light and sound, and the objective evidence supports the finding that the highest level of evaluation for any facet is rated as "1." 

The Board notes that the Veteran has been awarded a separate rating for tinnitus as manifestation of the service-connected headache residuals.  The Veteran is also service connected for PTSD.  

While the Veteran has consistently reported headaches during the pendency of this appeal, the December 2011 DBQ examiner opined that the chronic headaches were less likely than not caused by the service-connected head injury residuals.  The examiner then attributed the headaches to the Veteran's service-connected PTSD and depressive symptoms.  As for the Veteran's reported memory and balance problems, the December 2011 DBQ examiner found that neither was a residual condition of the head injury.  Furthermore, the December 2011 DBQ examiner found complaints of mild memory loss, mildly impaired judgment, mildly impaired visual spatial orientation, and one or more neurobehavioral effects but which do not interfere with workplace or social interaction, warranting an evaluation of "1" for these facets.  

The March 2009 VA neurologist found that social interaction was occasionally inappropriate and that there were three or more mildly interfering subjective symptoms, also warranting an evaluation of "1" for those facets.  The Veteran's motor activity and orientation were consistently found to be normal.  See March 2009 VA addendum report; December 2011 DBQ report.  Consciousness was not altered throughout the entire period on appeal.  Accordingly, a rating in excess of 10 percent under the facets contemplated under Diagnostic Code 8045 is not warranted at any point pertinent to this appeal.   38 C.F.R. 4.124a, Diagnostic Code 8045.   

To the extent tinnitus is a residual of the head injury, it is already assigned the maximum rating permitted under the Rating Schedule.  Accordingly, there is no legal basis upon which to award an increased rating for the Veteran's tinnitus.   

Turning to an evaluation under Diagnostic Code 8100, the Board concludes that a 30 percent rating, but no higher, is warranted.  

In this regard, throughout the appeal period, the Veteran has consistently reported experiencing frequent headaches, see December 2008 VA neurology consult note (noting report of daily headache pain); February 2009 Veteran's Self-Assessment for TBI (noting report of daily headaches lasting one to two hours); December 2011 DBQ report (noting report of daily headaches that are about "7-8/10 constantly").  Indeed, in VA treatment notes through October 2015, headaches are consistently documented as active problems.  Furthermore, the clinical evidence of record indicates that the Veteran's headaches have interfered with his daily activities.  In the December 2008 VA neurology note, the treating physician noted the Veteran's report of "missing work or leaving work early approximately 6 times per month due to headaches."  The December 2008 VA neurology note also documents that the Veteran suffered from "headaches near daily" and that when headaches were not present, the Veteran "is waiting for the headache to start."  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted under Diagnostic Code 8100 for the Veteran's head injury residuals.  

The evidence does not more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  While the Veteran's statements and the clinical evidence of record indicate that he experiences daily headaches interfering with his daily activities of living, the evidence does not indicate that the Veteran's head injury residuals are productive of severe economic inadaptability or very frequent completely prostrating and prolonged attacks, as required for a 50 percent rating under Diagnostic Code 8100.  At the December 2011 DBQ examination, the Veteran reported that while he has had to miss work due to his headaches, "he was always aware of how much sick or leave time he had, and would never run over it," indicating that he was able to maintain his employment notwithstanding his headache symptoms.  The December 2011 DBQ examiner then opined that the Veteran's head injury residuals had no functional impact on his ability to work.  Furthermore, the Veteran has reported that he retired in December 2010, and accordingly, from that point on, there is no evidence of severe economic inadaptability due to head injury residuals.  Therefore, a 50 percent rating is not warranted for head injury residuals under Diagnostic Code 8100. 

Other Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected head injury residuals with the rating criteria.  The Board finds that the Veteran's head injury residuals symptomatology are fully addressed by the rating criteria under which such disability is rated.   In this regard, the rating criteria contemplate the Veteran's subjective complaints related to the issue on appeal and he is separately service connected for PTSD and tinnitus.  

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As the Veteran has already been granted TDIU benefits in a March 2013 rating decision, and he has not expressed dissatisfaction with any aspect of that decision, no further consideration is necessary in this regard. 

IV.  Claim to Reopen

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

By way of background, the Veteran's service connection claim for bilateral hearing loss was originally denied in a June 1972 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b)  (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the June 1972 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In subsequent rating decisions in July 1974 and August 2000, the RO declined to reopen the claim for service connection for bilateral hearing loss.  The Veteran was notified of the outcome, and he did not initiate an appeal.  As such, the July 1974 August 2000 rating decisions became final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In a September 2006 rating decision, the RO again declined to reopen the claim for service connection for bilateral hearing.  While the Veteran filed a timely notice of disagreement, he did not perfect his appeal after the statement of the case was issued in March 2007.  Therefore, the September 2006 rating decision became final based on the evidence then of record.  

The Veteran filed the instant petition to reopen the service connection claim for bilateral hearing loss in November 2007.  He contends that his bilateral hearing loss is a result of combat noise exposure during his service.  

The evidence previously considered at the time of the last final decision (i.e. in September 2006) includes service treatment records, VA treatment records dated through August 2006, private audiological treatment records, and various lay statements regarding the Veteran's bilateral hearing loss symptoms.  The Board notes that the Veteran's claim was previously denied based on the RO's conclusion that the record did not establish a nexus between the Veteran's bilateral hearing loss and his service.  

Evidence pertaining to the Veteran's bilateral hearing loss since the last final (i.e. September 2006) rating decision includes VA treatment records dated through October 2015, a May 2008 statement from a private audiologist, Dr. M.N., a July 2008 VA examination report, and a December 2011 DBQ report.  

In the May 2008 statement, Dr. M.N. opined that "it is certainly possible that this [hearing] loss could come from excessive noise exposure from a heavy combat situation."  Furthermore, the December 2011 DBQ examiner has suggested a potential relationship between the Veteran's service connected head injury residuals and his bilateral hearing loss.  Based on the foregoing, this evidence relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim for service connection for bilateral hearing loss is warranted.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

A 30 percent rating, but no higher, for head injury residuals is granted, subject to the laws and regulations governing payment of monetary benefits. 

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.




REMAND

Service Connection for a Heart Disorder

With regard to the service connection claim for a heart disorder, as noted in the Introduction, since the issuance of the January 2016 statement of the case, new evidence has been added to the record without a waiver of AOJ consideration.  This new evidence consists of an October 2011 DBQ ischemic heart disease report from Dr. C.M.B. addressing the nature of the Veteran's heart condition, submitted by the Veteran's representative in June 2016.  While this evidence is duplicative of evidence previously submitted, the record is devoid of any indication that it was considered by the RO, as this evidence is neither cited nor discussed in any statement of the case.  Therefore, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance.   

Further, the record indicates that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) due to his heart problems.  See December 2011 evaluation of TBI residuals DBQ report; March 2011 correspondence from the SSA.  While the claims file contains clinical records furnished by the SSA, these records are limited to discussion of the Veteran's PTSD and residuals of a head injury symptoms and do not address the Veteran's heart problems.  Given that the outstanding SSA records, if any, may address the critical question of a current diagnosis for ischemic heart disease, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's SSA disability benefits.

Service Connection for Bilateral Hearing Loss

The Veteran claims that he suffers from bilateral hearing loss as result of an in-service noise exposure during combat.  

The Board notes that in the May 2008 statement, Dr. M.N. opined that it was "certainly possible" that the Veteran's bilateral hearing loss "could come from excessive noise exposure from a heavy combat situation."  No further explanation or rationale was provided in the opinion.  Such opinion is inadequate as medical opinions that are speculative, general, or inconclusive in nature do not provide a basis to support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Also of record is the December 2011 DBQ report for evaluation of TBI residuals.  The December 2011 DBQ examiner noted the diagnoses of bilateral hearing loss and tinnitus and noted that these additional diagnoses were pertinent to the Veteran's service-connected TBI residuals because they were "result of the ICD explosion suffered in Vietnam in 1971."  The Board finds that the examiner's statement in the December 2011 DBQ report reasonably raises the issue of service connection for bilateral hearing loss secondary to the Veteran's service connected residuals of a head injury.  As such, an addendum opinion is required to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss is caused or aggravated by the service-connected residuals of a head injury. 

Entitlement to an Aid and Attendance Allowance for the Veteran's Spouse

With regard to the claim for an aid and attendance allowance for the Veteran's spouse, the Veteran contends that since a fall incident "7 or 8" years ago, his spouse has required the assistance of another person in performing activities of daily living, to include cooking, drying her hair, and driving.  See June 2016 Hearing Tr.  Furthermore, the Veteran has identified pertinent private treatment records in an April 2013 statement that have not yet been associated with the claims file.  The Veteran stated that his spouse received treatment for her lower back, knee, and right foot from Dr. Butrey at "Tri City Mercy" in Avon, Ohio.  These records should be sought and an examination as to the aid and attendance allowance claim for the Veteran's spouse should be afforded. 

Remaining Claims

With regard to the remaining claims, the December 2007 rating decision denied entitlement to service connection for vision loss, sinus condition, sleep disorder, residuals of an excision of the lipoma in the left upper inner scapular region, scar tissue, and dental condition, as well as entitlement to additional compensation based on birth defects of the Veteran's daughter due to exposure to herbicides.  In correspondence received by VA in January 2008, the Veteran filed a notice of disagreement as to the noted conditions.  To date, the RO has not yet issued a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, these matters must be remanded to the RO for the issuance of a statement of the case.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to these matters. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for vision loss, sinus condition, sleep disorder, residuals of an excision of the lipoma in the left upper inner scapular region, scar tissue, and dental condition, as well as entitlement to additional compensation based on birth defects of the Veteran's daughter due to exposure to herbicides.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.
  
2.  With any necessary assistance from the Veteran, attempt to obtain any outstanding VA treatment records for his claims on appeal.  

3.  Provide the Veteran the opportunity to submit any outstanding private medical records relevant to the claims on appeal, to include private treatment records from Dr. Butrey at "Tri City Mercy" in Avon, Ohio, and provide the appropriate authorization for release form(s).  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on his behalf. 

4.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) concerning his application for disability benefits and all underlying medical records which are in SSA's possession.  

5.  After obtaining all outstanding treatment records, obtain an addendum opinion to the July 2008 VA examination that addresses whether it is at least as likely as not that the Veteran's diagnosed bilateral hearing loss was either caused or aggravated by his service-connected residuals of a head injury.     

Any additional VA in-person examination is left to the discretion of the VA examiner.  

The term "aggravation" means an increase in the claimed disability beyond it natural progress and as contrasted to a temporary worsening of symptoms.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a complete rationale for all opinions and conclusions reached.

6.  Arrange for the Veteran's spouse to undergo VA Aid and Attendance/Housebound examination, by an appropriate person.  The claims file should be made available to the examiner for review, and all necessary testing should be accomplished. 

The examiner should address the following questions: 

1) Whether the Veteran's spouse is able to dress or undress herself, or to keep herself ordinarily clean and presentable; 2) Whether she is unable to attend to the wants of nature; 3) Whether she suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and 4) Whether she is bedridden, i.e., whether her disabilities, through their inherent character, actually require that she remain in bed.

All opinions expressed must be accompanied by supporting rationale. 

7.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to adjudicate the claims on appeal.  
 
8.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


